395 F.2d 223
MAULE INDUSTRIES, INC., et al., Appellants,v.EVERGLADES DEVELOPMENT CORPORATION and Thirteen Collins Corporation, Appellees.
No. 25057.
United States Court of Appeals Fifth Circuit.
May 21, 1968.

William M. Manker, Manker & White, Miami, Fla., for appellants.
Herbert L. Nadeau, Miami, Fla., for appellees.
Shutts & Bowen, Miami, Fla., for County Mortgagee Corp.
Before POPE,* TUTTLE and CLAYTON, Circuit Judges.
PER CURIAM:


1
This appeal attacks the order of the trial court in dismissing this Section 10 reorganization proceeding in Bankruptcy upon its finding that it was unreasonable to expect that a plan of reorganization could be effected, Section 146(3) Bankruptcy Act. The determination by the trial court was one of fact and it may not be set aside unless clearly erroneous, York v. Fla. Southern Corporation, 5 Cir., 310 F.2d 109. There being ample basis for the factual determination by the trial court, we conclude that the judgment should be, and it is,


2
Affirmed.



Notes:


*
 Of the Ninth Circuit, sitting by designation